EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Hui Wauters on 11/11/2021.
The application has been amended as follows: 

Claims
1. – 7. (Cancelled)

Corrected Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action serves to correct an error in the Notice of Allowance dated 11/19/2021, where an Examiner’s Amendment was indicated but was not present. The above Examiner’s Amendment canceling claims 1-7 corrects this error. In addition, see the “Priority” section below for updated status regarding claim to foreign priority.
In view of the Examiner’s amendment above, claims 12-18 are pending in the instant application and are found to be allowable.
Priority
This application is a National Stage Application of PCT/JP 2017/031433, filed on 8/31/2017. It is noted that the previous Office Action stated that the acknowledgement of foreign priority was in error. However, upon further review, specifically of the filing receipt dated 11/23/2021, foreign priority is claimed. Applicants’ arguments of 9/2/2021 regarding the ADS not claiming foreign priority are noted, however Applicant is referred to MPEP § 503(II) providing a discussion that the information on the filing receipt is controlling and it is Applicants’ burden to review the filing receipt for inaccuracies. Therefore, the instant application claims foreign priority to JP 2016-169709 filed on 8/31/2016. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the instant application on 2/28/2020. 

Information Disclosure Statement
The information disclosure statements (IDS) dated 11/30/2021 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, except where noted.  Accordingly, the IDS documents have been placed in the application file and the information therein has been considered as to the merits.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
selective deacetylation of the acetyl groups at a specific ring position, not global deacetylation to the degree instantly claimed. Hence, the instant claims are found to be novel and non-obvious over the prior art.

Conclusion
Accordingly, the Examiner’s Amendment above is sufficient to place the application in condition for allowance.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/DALE R MILLER/           Primary Examiner, Art Unit 1623